DISSENTING OPINION
Tilson, Judge:
I am in agreement with my associates regarding the docket call, but in my opinion, the motions to amend, if granted, simply graft on to the original protests distinctly new and separate causes of action. Therefore, for the reasons stated in my dissenting opinion in Macksoud v. United States, T. D. 48442, which I hereby adopt as a part of my dissenting opinion herein, I decline to join in the action of my associates in granting the motions to amend the instant protests.